1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     GEORGE A. TOLIVER,                                 Case No. 2:17-cv-02612-MMD-DJA

7                                     Plaintiff,                       ORDER
             v.
8

9     LAS VEGAS METROPOLITAN POLICE
      OFFICER J. SOLES, et al.,
10
                                 Defendants.
11

12

13          Plaintiff George A. Toliver brings this action under 42 U.S.C. § 1983. Before the

14   Court is the Report and Recommendation (“Recommendation”) of United States

15   Magistrate Judge Daniel J. Albregts. (ECF No. 41.) Judge Albregts recommends that the

16   Court dismiss Defendant John D. Mehalko, Jr. pursuant to the Court’s notice of intent to

17   dismiss (ECF No. 31). (ECF NO. 41 at 2). Plaintiff had until March 25, 2020, to file an

18   objection. (See id.) To date, no objection to the recommendation has been filed. For this

19   reason, and as explained below, the Court adopts the Recommendation.

20          This Court “may accept, reject, or modify, in whole or in part, the findings or

21   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

22   fails to object, however, the Court is not required to conduct “any review at all . . . of any

23   issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985);

24   see also United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (“De novo review of

25   the magistrate judges’ findings and recommendations is required if, but only if, one or both

26   parties file objections to the findings and recommendations.”) (emphasis in original); Fed.

27   R. Civ. P. 72, Advisory Committee Notes (1983) (providing that the Court “need only satisfy

28   itself that there is no clear error on the face of the record in order to accept the
1    recommendation”).

2              Nevertheless, the Court conducts de novo review to determine whether to accept

3    the Recommendation. The Court issued a notice of intent to dismiss Mehalko pursuant to

4    Fed. R. Civ. P. 4(m) unless proof of service was filed by January 4, 2020. (ECF No. 31.)

5    Judge Albregts notes that Plaintiff did not file such proof of service by January 4, 2020.

6    (ECF No. 41 at 1.) Therefore, Judge Albregts recommends that the Court dismiss Mehalko

7    from this case. (Id.) Upon reviewing the Recommendation and underlying filings, this Court

8    finds good cause to adopt Judge Albregts’ Recommendation.

9              It is therefore ordered that Judge Albregts’ Recommendation (ECF No. 41) is

10   adopted in its entirety.

11             It is further ordered that Defendant John D. Mehalko, Jr. is dismissed from this

12   action.

13             DATED THIS 27th day of March 2020.

14

15

16
                                                MIRANDA M. DU
17                                              CHIEF UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

25

26

27

28

                                                   2
